Citation Nr: 0803961	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-34 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 18, 1972, to 
November 9, 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In March 2006, to support his claim, the veteran testified at 
a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.    

When this case was previously before the Board, in June 2006, 
there were two claims on appeal - entitlement to nonservice-
connected pension benefits and whether new and material 
evidence had been received to reopen a previously denied, 
unappealed, claim for service connection for a right elbow 
disorder.  The Board denied the claim for nonservice-
connected pension benefits and remanded the right elbow 
disorder claim (the petition to reopen it) for compliance 
with the Veterans Claims Assistance Act (VCAA).  


FINDINGS OF FACT

1.  In August 1981, the RO denied the veteran's claim for 
service connection for a right elbow disorder and, although 
notified of that decision and of his procedural and appellate 
rights, he did not perfect a timely appeal.

2.  The additional evidence received since that August 1981 
decision does not relate to an unestablished fact necessary 
to substantiate this claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
this claim.




CONCLUSIONS OF LAW

1.  The RO's August 1981 rating decision denying the 
veteran's claim for service connection for a right elbow 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that August 1981 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  To the extent possible, this notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he is still given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
this regard, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO initially sent the appellant a VCAA letter in 
June 2003, before adjudicating his claim in September 2003, 
addressing the four content requirements.  The letter 
informed him of the type of evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  He was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

That is to say, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.

In this case, the notice letter provided to the appellant in 
June 2003 mistakenly included the former criteria for 
reopening a previously denied claim, and that was one of the 
reasons the Board remanded this case in June 2006 - to 
correct this misinformation.  And pursuant to the Board's 
June 2006 remand, the veteran was sent additional letters in 
June 2006 and July 2007 notifying him of the provisions of 
the VCAA with respect to service connection and the revised 
requirements for new and material evidence.  The remand was 
also to ensure he received the required VCAA notice 
concerning the downstream disability rating and effective 
date elements of his claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Consequently, the Board finds that 
adequate notice has been provided, as he was informed of the 
evidence needed to substantiate the element required to 
establish service connection that was found insufficient in 
the previous, unappealed denial.

VA also, as mentioned, has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
him in the procurement of service medical records (SMRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and examination reports and the veteran has submitted 
his written communications.  Significantly, neither the 
appellant nor his representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

The veteran has indicated receiving Social Security 
Disability benefits; however, during his March 2006 hearing, 
he also testified that his right elbow disorder is not the 
reason he is receiving these benefits.  In this regard, it is 
noted that VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(3).  VA's duty to assist thus includes the 
responsibility to obtain any relevant records from the Social 
Security Administration.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
However, inasmuch as he has indicated that his right elbow 
disorder is not the reason he is receiving Social Security 
Disability benefits, these records would not assist him with 
this claim.  Consequently, any Social Security Administration 
records not currently secured could not alter the ultimate 
disposition of this appeal.  VA is not required to search for 
evidence which, even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).

It is further noted that an etiological opinion has not been 
obtained in response to the veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  But VA is not 
obligated to obtain such an opinion unless and until there is 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159 (c)(4)(C)(iii).  And as the Board will conclude 
below, there is not.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Analysis

The veteran's service medical records reflect that, upon 
enlistment in June 1972, he reported a history of a right 
elbow fracture, but with no sequela (residual).  However, in 
September 1972, he sought treatment for loss of control of 
his right arm, complaining that he was unable to grip 
anything.  He reported that it had been fractured in May 
1971.  The diagnosis was osteoarthritis, right elbow, status 
post fracture, right elbow, EPTE (existed prior to 
enlistment).  The Medical Board report notes that he failed 
the initial strength test for recruit training in that he was 
unable to do pull ups.  He was also unable to do push ups.  
The Medical Board found that he had a non-acceptable defect 
and therefore recommended discharge.  The Medical Board 
Report Cover Sheet notes that the origin of the veteran's 
condition was EPTE - not aggravated by service.  The 
disposition was discharge - enlisted in error.  

Accordingly, in an August 1981 rating decision, the RO noted 
the veteran's right elbow condition existed prior to service 
and was not aggravated by his short period of active duty and 
denied his claim.  He did not perfect a timely appeal of that 
August 1981 rating decision.  38 C.F.R. § 20.200.  Thus, that 
decision is final and binding on him based on the evidence 
then of record and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

The veteran's reported history of the pre-service existence 
of a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The veteran's right elbow injury may be found to have been 
aggravated during service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a); Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The evidence added to the record since the August 1981 rating 
decision consists of post-service VA treatment reports, 
copies of written communications from the veteran during the 
period of his basic training, and his written communications 
to VA and the transcript of his video-conference hearing 
testimony.  

The post-service medical records concern VA treatment in 1981 
and 1988.  These records include a May 1981 report of X-ray 
examination of the right elbow which notes no fracture or 
dislocations.  These records contain no findings of a 
right elbow disorder, much less of any causal connection 
between such disorder and the veteran's period of active duty 
service.  

The written communications from the veteran dated during his 
period of basic training reflect complaints and treatment 
with respect to his right elbow.  However, the presence of 
right elbow impairment during his period of active duty 
service is not in dispute (as noted at the time of the August 
1981 rating decision, his service medical records, even then, 
reflected that his right elbow condition existed prior to his 
enlistment with no resulting aggravation during service 
beyond its natural progression).

The veteran's written communications, to include his December 
2003 and November 2004 VA From 9, Appeal to Board of 
Veterans' Appeals, and his hearing testimony reflect his 
contention that he re-injured his right elbow in service and 
that he had been told by his physicians that he may require 
surgery.  

In light of the fact that there is no evidence the veteran 
has any medical training, his written communications and 
hearing testimony is competent only so far as to what his 
symptoms were during his active service.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran's sworn testimony at the RO hearing and his 
written communications are neither new nor material.  While 
the claims file reflects no prior submissions or testimony 
from him on the issue, this evidence is still not new as it 
is redundant of the evidence already of record.  That is to 
say, it merely amounts to a reiteration of the prior basis of 
the claim that his right elbow disorder, even if preexisting 
service, was exacerbated, i.e., chronically aggravated by his 
military service.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

The veteran's written communications and hearing testimony 
also are not material because they are not competent evidence 
that the right elbow treatment in service constituted more 
than a mere recurrence of symptoms or a temporary flare-up 
and not an actual increase in the underlying severity of his 
pre-existing right elbow injury.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).  While the veteran is competent 
to comment on the symptoms he experienced in service, 
including in relation to those he experienced prior to 
service or even since, it is now well established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of a disorder - including whether the pre-existing 
right elbow disorder was chronically aggravated during 
service beyond its natural progression.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.  5108."

All of the remaining evidence for consideration at to whether 
the claim should be reopened merely shows the veteran's right 
elbow was not fractured or dislocated upon X-ray examination 
in May 1981 and that he reported no right elbow complaints 
prior to or after that X-ray study.  This evidence does not 
speak to etiology - including, again, the determinative 
issue of aggravation.  So even if new, this evidence is not 
material.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.)



Thus, the Board is constrained to deny the claim to reopen, 
as the veteran's written communications, hearing testimony, 
copies of written communications from the time of basic 
training, and post-service treatment records do not raise a 
reasonable possibility of establishing his claim.  38 C.F.R. 
§ 3.156.  Furthermore, inasmuch as he has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a right elbow disorder is not 
reopened and the appeal is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


